DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered. 
Claim Status
Claims 1-6, 8-9 and 21-27 are pending. Claims 1 and 8-9 are amended. Claims 21-27 are added.   
Response to Amendments/Arguments 
Applicant's amendments and arguments filed 3/14/2022 with respect to the rejection of present claims under 35 U.S.C. 102 (a)(1) as being anticipated by Hayden et al. (US 2016/0348642; “Hayden”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference. 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly recited “composite torque-wrap plies” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Measom et al. (US 2015/0064013; “Measom”) in view of Measom ‘215 (US2014/0271215). 
Regarding claims 1 and 21, Measom teaches a device and/or a rotor blade for aircraft (the rotor blade 108, Fig. 1, Fig. 2, para [0028]-[0030]), comprising: 
 - two or more cured composite components (126, 128, 124) each having a component outer surface (see Fig. 2, para [0029]), the composite component parts (126, 128, 124) bonded together to form a composite structure in which the component outer surface of each component forms at least a portion of an overall outer surface of the composite structure (Fig. 2, para [0029], components 126, 128 bonded together to form a composite structure, and the outer surface of each component 126, 128 forms at least a portion of an overall outer surface of the composite structure, meeting the claimed limitations), wherein each of the cured composite component (126, 128, Fig. 2) do not have a tubular shape (see Fig. 2, each of the cured segment pieces 126, 128 does not have a tubular shape), meeting the claimed limitations.  

    PNG
    media_image1.png
    222
    838
    media_image1.png
    Greyscale

Measom does not specifically teach the inclusion of one or more composite torque-wrap plies laid up inside the composite components. 
In the same field of device and/or rotor blade for aircraft, Measom ‘215 teaches a rotor blade assembly includes composite torque-wrap plies for bonding the composite components (para [0038]). 
It would have been obvious to one of ordinary skill in the art to modify the device and/or rotor blade for aircraft of Measom in view the teachings of Measom ‘215, to include the composite torque-wrap plies laid up inside the composite components of the device and/or rotor blade for aircraft as taught by Measom ‘215 (para [0038]), for a device and/or a rotor blade for aircraft with improved bonding and structural integrity, which would have arrived at a satisfactory device and/or rotor blade for aircraft that is the same as instantly claimed.  
Regarding claim 2, Measom teaches its composite structure forms a spar for an aerodynamic component (para [0005] [0028]-[0029]). 
Regarding claims 3 and 22, Measom teaches the suitable material for its cured composite components (128,126) includes carbon and fiberglass composite materials (para [0031]). 
Regarding claims 4 and 23, in Measom, each of the cured composite components (126, 128) further comprise an aerodynamic component (120) configured to be bonded to another of the cured composite components (124) (see Fig. 2 para [0029], the components 126, 128 and 124 are bonded via component 120 as shown in Fig. 2, such bonding configuration reads on the instantly claimed limitations), and wherein at least one axial edge has a sloped shape (the device/rotor blade of Measom as shown in Fig. 2 includes axial edge has a sloped shape, and is considered as meeting the claimed limitations). 

    PNG
    media_image1.png
    222
    838
    media_image1.png
    Greyscale

Regarding claims 5 and 24, Measom further teaches the inclusion of an adhesive agent (134) on the at least one axial edge for bonding two cured composite assemblies (Fig. 2, para [0029]), meeting the claimed limitations. 
Regarding claims 6 and 25, Measom teaches each of the cured composite components (126, 128) comprise at least one axial edge configured to be bonded to another of the cured composite components (see Fig. 2, para [0029], the components 126, 128 each comprises at least one axial edge, and are bonded via component 120 as shown in Fig. 2, such configuration reads on the instantly claimed limitations), and one or more fasteners attaching the axial edges of at least two cured composite components (para [0029], adhesive 134 attaching the adjacent cured composite segment pieces together, and is considered as meeting the claimed limitations). 
Regarding claims 8 and 26, Measom does not specifically teach the inclusion of one or more composite plies wrapped around the assembled and bonded cured composite components. 
In the same field of device and/or rotor blade for aircraft, Measom ‘215 teaches a rotor blade assembly includes composite plies for bonding the composite components (para [0038]). 
It would have been obvious to one of ordinary skill in the art to modify the device and/or rotor blade for aircraft of Measom in view the teachings of Measom ‘215, to .  
Allowable Subject Matter
Claims 9 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YAN LAN/           Primary Examiner, Art Unit 1782